IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA
v.

SHAWN TYSON and
NATASHA NATILE FRANCE,

Defendants.

 

 

The Grand Jury Charges:

INDICTMENT

Criminal No. Wo (7-OF

Violations:

18 U.S.C. § 922(g)(1)
18 U.S.C. § 922(a)(5)
18 U.S.C. § 922(e)

18 U.S.C. § 1715

COUNT ONE

(Felon in Possession of Ammunition)

On or about the 13" day of December, 2018, in the District of the Virgin Islands, the

defendant,

SHAWN TYSON,

having been convicted of a crime punishable by imprisonment for a term exceeding one year did

knowingly possess in and affecting interstate and foreign commerce ammunition, that is,

approximately 100 rounds of ammunition, including 5.56 caliber ammunition, said ammunition

having been shipped and transported in interstate and foreign commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
USA v. Shawn Tyson, et al.
Indictment
Page 2

COUNT TWO
(Willful Transfer, Sale or Transport of Weapons to Another Unlicensed, Out-State-Person)
On or about the 10" day of November, 2018, in the District of the Virgin Islands and
elsewhere, the defendant,
NATASHA NATILE FRANCE,

not being a licensed importer, manufacturer, dealer, and collector of firearms, within the meaning
of Chapter 44, Title 18, United States Code, did willfully transfer, give, transport and deliver
firearms, that is, the parts necessary to complete eight (8) ATI Omni Maxx Hybrid, 5.56 caliber
pistols, including, namely, the lower receivers for such pistols, as well as three (3) additional ATI
Omni Maxx Hybrid lower receivers (with all such eleven (11) lower receivers falling within the
definition of “firearm” as defined in 18 U.S.C. § 921(a)(3)(B), and all of which had obliterated
serial numbers), to SHAWN TYSON said person not being a licensed importer, manufacturer,
dealer, and collector of firearms, within the meaning of Chapter 44, Title 18, United States Code,
and knowing and with reasonable cause to believe that said person was not then residing in the
State of Georgia, the State in which the defendant was residing at the time of the aforesaid
transfer, giving, transportation and delivery of the firearm.

In violation of Title 18, United States Code, Sections 922(a)(5) and 924(a)(1)(D).
USA v. Shawn Tyson, et al.
Indictment
Page 3

COUNT THREE
(Willful Transfer, Sale or Transport of Weapons to Another Unlicensed, Out-State-Person)

On or about the 13" day of November, 2018, in the District of the Virgin Islands and

elsewhere, the defendant,
NATASHA NATILE FRANCE,

not being a licensed importer, manufacturer, dealer, and collector of firearms, within the meaning
of Chapter 44, Title 18, United States Code, did willfully transfer, give, transport and deliver
firearms, that is, the parts necessary to complete two (2) complete Mini Draco, 7.62 pistols,
including, namely, the lower receivers for such pistols (with both such lower receivers falling
within the definition of “firearm” as defined in 18 U.S.C. § 921(a}(3)(B), and both of which had
obliterated serial numbers), to SHAWN TYSON, said person not being a licensed importer,
manufacturer, dealer, and collector of firearms, within the meaning of Chapter 44, Title 18,
United States Code, and knowing and with reasonable cause to believe that said person was not
then residing in the State of Georgia, the State in which the defendant was residing at the time of
the aforesaid transfer, giving, transportation and delivery of the firearm.

In violation of Title 18, United States Code, Sections 922(a)(5) and 924(a)(1)(D).
USA v. Shawn Tyson, et al.
Indictment
Page 4

COUNT FOUR
(Mailing Nonmailable Firearms)
On or about the 10" day of November, 2018, in the District of the Virgin Islands and
elsewhere, the defendants,
SHAWN TYSON and NATASHA NATILE FRANCE,
aided and abetted by each other, did deposit for mailing and delivery, and knowingly cause to be
delivered by mail according to the direction thereon, and at any place to which it is directed to be
delivered by the person to whom it is addressed firearms declared nonmailable, that is, the parts
necessary to complete eight (8) ATI Omni Maxx Hybrid, 5.56 caliber pistols, including, namely,
the lower receivers for such pistols, as well as three (3) additional ATI Omni Maxx Hybrid lower
receivers (with all such eleven (11) lower receivers falling within the definition of “firearm” as
defined in 18 U.S.C. § 921(a)(3)(B), and all of which had obliterated serial numbers).

In violation of Title 18, United States Code, Sections 1715 and 2.
USA v. Shawn Tyson, et al.
Indictment
Page 5

COUNT FIVE
(Mailing Nonmailable Firearms)
On or about the 13" day of November, 2018, in the District of the Virgin Islands and
elsewhere, the defendants,
SHAWN TYSON and NATASHA NATILE FRANCE,
aided and abetted by each other, did deposit for mailing and delivery, and knowingly cause to be
delivered by mail according to the direction thereon, and at any place to which it is directed to be
delivered by the person to whom it is addressed firearms declared nonmailable, that is, the parts
necessary to complete two (2) Mini Draco, 7.62 pistols, including, namely, the lower receivers
for such pistols (with both such lower receivers falling within the definition of “firearm” as
defined in 18 U.S.C. § 921(a)(3)(B), and both of which had obliterated serial numbers).

In violation of Title 18, United States Code, Sections 1715 and 2.
USA v. Shawn Tyson, et al.
Indictment
Page 6

COUNT SIX
(Mailing Nonmailable Firearms)
On or about the 14" day of November, 2018, in the District of the Virgin Islands and
elsewhere, the defendants,
SHAWN TYSON and NATASHA NATILE FRANCE,
aided and abetted by each other, did deposit for mailing and delivery, and knowingly cause to be
delivered by mail according to the direction thereon, and at any place to which it is directed to be
delivered by the person to whom it is addressed firearms declared nonmailable, that is, the parts
necessary to complete three (3) ATI Omni Maxx Hybrid, 5.56 caliber pistols, including, namely,
the lower receivers for such pistols, as well as two (2) additional ATI lower receivers (with all
such five (5) lower receivers falling within the definition of “firearm” as defined in 18 U.S.C. §
921(a)(3)(B), and all of which had obliterated serial numbers).

In violation of Title 18, United States Code, Sections 1715 and 2.
USA v. Shawn Tyson, et al.
Indictment
Page 7

COUNT SEVEN

(Delivery of Firearms to Common Carrier for Shipment Without Written Notice)

On or about November 10, 2018, in the District of the Virgin Islands and elsewhere, the
defendants,

SHAWN TYSON and NATASHA NATILE FRANCE,

aided and abetted by each other, did knowingly deliver and cause to be delivered to a common
and contract carrier for transportation and shipment in interstate and foreign commerce to
persons other than a licensed importer, manufacturer, dealer and collector, a package containing
firearms without giving written notice to the carrier that such firearms were being transported
and shipped.

In violation of Title 18, United States Code, Sections 922(e) and 2.
USA v. Shawn Tyson, et al.
Indictment
Page 8

COUNT EIGHT

(Delivery of Firearms to Common Carrier for Shipment Without Written Notice)

On or about November 13, 2018, in the District of the Virgin Islands and elsewhere, the
defendants,

SHAWN TYSON and NATASHA NATILE FRANCE,

aided and abetted by each other, did knowingly deliver and cause to be delivered to a common
and contract carrier for transportation and shipment in interstate and foreign commerce to
persons other than a licensed importer, manufacturer, dealer and collector, a package containing
firearms without giving written notice to the carrier that such firearms were being transported
and shipped.

In violation of Title 18, United States Code, Sections 922(e) and 2.
USA v. Shawn Tyson, et al.
Indictment
Page 9

COUNT NINE

(Delivery of Firearms to Common Carrier for Shipment Without Written Notice)

On or about November 14, 2018, in the District of the Virgin Islands and elsewhere, the
defendants,

SHAWN TYSON and NATASHA NATILE FRANCE,

aided and abetted by each other, did knowingly deliver and cause to be delivered to a common
and contract carrier for transportation and shipment in interstate and foreign commerce to
persons other than a licensed importer, manufacturer, dealer and collector, a package containing
firearms without giving written notice to the carrier that such firearms were being transported
and shipped.

In violation of Title 18, United States Code, Sections 922(e) and 2.
USA v. Shawn Tyson, et al.
Indictment
Page 10

FORFEITURE NOTICE

1. The allegations contained in Counts One through Nine of this Indictment are
hereby re-alleged and incorporated by reference for the purpose of alleging forfeitures pursuant
to Title 18, United States Code, Section 924(d) and Title 28, United States Code, Section
2461(c).

2. Upon conviction of the offenses in violation of Title 18, United States Code,
Sections 922(e), 922(g)(1), 924(a)(5), and 1715 forth in Counts One through Nine of this
Indictment, the defendants, SHAWN TYSON and NATASHA NATILE FRANCE, shall forfeit
to the United States pursuant to Title 18, United States Code, Section 924(d) and Title 28, United
States Code, Section 2461(c), any firearms and ammunition involved in the commission of the
offense, including, but not limited to:

e $11,181 in United States currency;

e All ammunition seized from the defendant’s residence;

e The ATI Omni Maxx Hybrid, 5.56 pistol parts, including the lower receivers
with obliterated serial numbers, referenced in Count Two and Four;

e The Mini Draco, 7.62 pistol parts, including the lower receivers with
obliterated serial numbers, referenced in Count Three and Five;

¢ The ATI Omni Maxx Hybrid, 5.56 pistol parts, including the lower receivers
with obliterated serial numbers, referenced in Count Six.

3. If any of the property described above, as a result of any act or omission

of the defendants:
USA v. Shawn Tyson, et al.
Indictment
Page 11

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided
without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title
21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section
2461(c).

All pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).
USA v. Shawn Tyson, et al.
Indictment
Page 12

The Grand Jury returned afl RUE BILU/ NO TRUE BILL.

GRETCHEN C.F. SHAPPERT
United States Attorney

= >. CA RZ,
G.A. Massucco-LaTaif
Chief, Criminal Division

pw. A AZORA_

Meredith J. Edwards
Assistant United States Attorney

jf. JD Che h2W

Kim L. Chisholm
Assistant United States Attorney

 

United States Attorney’s Office
District of the Virgin Islands
5500 Veteran’s Drive, Suite 260
St. Thomas, Virgin Islands 00802
Telephone (340) 774-5757

DISTRICT COURT OF THE VIRGIN ISLANDS:

Returned into the District Court 7th day of March 2019, by Grand Jurors and filed.

ZE FD

HONORABLE CURTIS V. GOMEZ
United States District Judge
District of the Virgin Islands

 
